CONCURRING OPINION.
ALLEN, J.
In concurring in the views expressed by my Brother Reynolds herein, I merely wish to add, on the question of “estoppel by silence,” that this is not a case where a lienor has stood by in silence seeing the contractor paid in full, under circumstances where such silence would lead the owner to believe that the lienor had no claim, and this was relied upon by the owner to his prejudice. Undoubtedly an estoppel would then arise, as in any other such transaction. It would be the lienor’s duty to speak, under such circumstances, and his silence would-be'tantamount to an assurance to the owner that he had no claim. And not having spoken, when in good conscience he should, he ought not to be heard thereafter to assert a claim against the owner. Here the plaintiff did not know that the owner was, in fact, paying the contractor in full, in the belief that the latter had paid all material bills. How can it be said, then, that an estoppel will arise against plaintiff? It seems quite clear that there was no legal duty resting upon plaintiff to speak further than it did, taking defendant’s evidence therefor, and that it was -guilty of nothing more than a breach of an unactionable promise to investigate the matter and notify the owner. Assuming that plaintiff neglected and failed to keep its promise, it does not follow that there was any reason to suppose that such neglect and failure would lead the owner to settle in full with the contractor without hearing from plaintiff, particularly when, the owner had been informed’ that the contractor owed plaintiff for material for which the latter might or might not have a lien claim. And it seems equally clear that the owner, having such *351information, was not entitled to rely upon the mere failure to hear further from plaintiff, as an assurance that the latter had no claim against the property.